HOBSON, Justice.
The above-entitled cause came on this date for consideration of a petition for writ of habeas corpus, which was filed on October 29, 1958.
Review of this court’s records discloses that petitioner herein previously filed a petition for writ of habeas corpus on January 30, 1958. Thereafter on February 11, 1958, we issued the writ and upon due consideration of the response returned to said writ, this court ordered the writ quashed and petitioner remanded to custody on April 15,-1958.
In spite of our prior consideration of these matters petitioner filed the instant petition for writ of habeas corpus. The October 29, 1958, petition alleges grounds identical to those set forth in the first petition filed on January 30, 1958.
On due consideration of the instant petition for writ of habeas corpus, we hereby deny the same for the reason that all matters herein alleged have been previously considered in our quashing of the petitioner’s prior writ and therefore are res ju-dicata as to this petition.
The petition for writ of habeas corpus is hereby denied.
TERRELL, C. J., and THOMAS, THORNAL and O’CONNELL, JJ., concur.